                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA
                                                           Case No. 15-cr-390 (MCA)
                v.

 IGOR DUBOVOY,                                         CONSENT ORDER MODIFYING
                                                        CONDITIONS OF RELEASE
                Defendant.


       This matter having come before the Court upon the application of defendant Igor

Dubovoy, by Gibbons P.C. (Mary Frances Palisano, Esq., appearing), with the consent of the

United States of America (Daniel Shapiro, Assistant United States Attorney, appearing), and with

no objection from United States Pretrial Services, and for good cause shown,

       IT IS on this 10th day of May, 2021,

       ORDERED that the Order Setting Conditions of Release as to defendant Igor Dubovoy,

dated September 15, 2015, specifically Schedule A, is hereby modified to remove the following

property from the list of properties posted to secure Mr. Dubovoy’s appearance bond:

       x   800 Henry Dr., Woodstock, GA 30188;

       IT IS FURTHER ORDERED that all other conditions of release previously imposed in

the September 15, 2015 Order shall remain in full force and effect.



                                                    ___________________________
                                                    Honorable Madeline Cox Arleo
                                                    United States District Judge
Consented as to
form and Entry.




______________________________
Daniel Shapiro
Assistant United States Attorney



___________________________________
Mary Frances Palisano, Esq.
Counsel for Defendant Igor Dubovoy
